Exhibit 10.1

 



SECOND AMENDMENT TO

AMENDED AND RESTATED CONDITIONAL FEE WAIVER AGREEMENT

 

This Second Amendment to the Amended and Restated Conditional Fee Waiver
Agreement (this “Amendment”) is made as of June 28, 2013 by and among HMS Income
Fund, Inc. (the “Company”), HMS Adviser LP (the “Adviser”), Main Street Capital
Corporation (“Main Street”) and Main Street Capital Partners, LLC (“Main Street
Capital Partners” and, together with Main Street, the “Sub-Adviser”). The
Adviser and the Sub-Adviser are collectively referred to herein as the
“Advisers.”

 

WHEREAS, on May 31, 2012, the Company, the Adviser and Main Street Capital
Partners entered into that certain Conditional Fee Waiver Agreement (the
“Original Agreement”) pursuant to which the Adviser and Main Street Capital
Partners agreed to conditionally waive certain fees under that certain
Investment Advisory and Administrative Services Agreement, dated May 31, 2012,
by and between the Company and the Adviser and that certain Sub-Advisory
Agreement, dated May 31, 2012, by and among the Company, the Adviser and the
Sub-Adviser, respectively, to the extent that some or all of the distributions
paid to the Company’s stockholders are estimated to represent a return of
capital for purposes of U.S. federal income tax;

 

WHEREAS, on March 26, 2013, the Company and the Advisers amended and restated
the Original Agreement (the “Fee Waiver Agreement”) primarily to reflect the
extension of the term of the Fee Waiver Period (as defined therein) through
September 30, 2013 and, on May 14, 2013, the Company and the Advisers amended
the Fee Waiver Agreement to clarify that the repayment of any Waived Fees is to
be made within a period not to exceed three (3) years from the date of each
respective waiver of Waived Fees; and

 

WHEREAS, the Company and the Advisers now desire to again amend the Fee Waiver
Agreement to (i) reflect the extension of the term of the Fee Waiver Period
through December 31, 2013 and (ii) allow the Advisers to waive fees upon the
occurrence of any event, in the Advisers’ sole discretion, which may include,
but neither limited to nor automatically triggered by, the Company’s estimate
that a distribution declared and payable to the Company’s stockholders during
the Fee Waiver Period represents, or would represent when paid, a return of
capital for U.S. federal income tax purposes.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, and for other good and valuable consideration (the receipt and
sufficiency of which are hereby acknowledged), the parties hereto agree as
follows:

 

1.                  Capitalized Terms. All capitalized terms stated herein shall
have the same meanings as ascribed to them in the Fee Waiver Agreement unless
otherwise defined.

 

2.                  Waived Fees. Section 1 of the Fee Waiver Agreement is hereby
amended and restated in its entirety to read as follows:

 

Waived Fees. During the period beginning at the time that the Company’s
Registration Statement is declared effective by the SEC and continuing through
December 31, 2013 (the “Fee Waiver Period”), the Advisers hereby agree to waive
the Base Management Fee and/or Incentive Fee, proportionally, as each term is
defined and further described in the Advisory Agreement, due and payable by the
Company to the Advisers in the sole discretion of the Advisers taking into
account the potential occurrence of any event including, but neither limited to
nor automatically triggered by, the Company’s estimate that a distribution
declared and payable to the Company’s stockholders during the Fee Waiver Period
represents, or would represent when paid, a return of capital for purposes of
U.S. federal income tax. The amounts waived pursuant to the preceding sentence
shall be referred to herein as the “Waived Fees.” The Company shall promptly
notify the Advisers of the amount of any Waived Fees and shall deduct the Waived
Fees from the amount, if any, otherwise due and payable by the Company to the
Adviser pursuant to the terms of the Advisory Agreement (and therefrom payable
by the Adviser to the Sub-Adviser pursuant to the Sub-Advisory Agreement) for
the applicable month. If the amount owed by the Company to the Adviser pursuant
to the Advisory Agreement exceeds the Waived Fees, the Company shall pay any
such excess amount to the Adviser in accordance with the terms of the Advisory
Agreement (and therefrom payable by the Adviser to the Sub-Adviser pursuant to
the Sub-Advisory Agreement).



 

 

 



 

3.                  Ratification of Fee Waiver Agreement. Except as modified by
this Amendment, all of the terms and provisions of the Fee Waiver Agreement are
hereby ratified and confirmed by the parties thereto and shall remain in full
force and effect.

 

4.                  Interpretation. This Amendment shall be governed by and
construed in accordance with the laws of the State of Texas (without reference
to its conflicts of laws provisions) and the applicable provisions of the
Investment Company Act of 1940, as amended (the “1940 Act”) and the Investment
Advisers Act of 1940, as amended (the “Advisers Act”). To the extent that the
applicable laws of the State of Texas or any of the provisions herein, conflict
with the applicable provisions of the 1940 Act or the Advisers Act, the latter
shall control. Further, nothing herein contained shall be deemed to require the
Company to take any action contrary to the Company’s Amended and Restated
Articles of Incorporation or the Amended and Restated By-Laws, as each may be
amended or restated, or to relieve or deprive the Company’s board of directors
of its responsibility for and control of the conduct of the affairs of the
Company.

 

5.                  Counterparts. This Amendment may be executed in multiple
counterparts, all of which taken together shall constitute one and the same
agreement, binding upon the parties hereto.

 

[Signature Page to Follow]



 



 

 

 



 



[Signature Page to Second Amendment to Amended and Restated Conditional Fee
Waiver Agreement]

 

IN WITNESS WHEREOF, the parties have caused this Second Amendment to Amended and
Restated Conditional Fee Waiver Agreement to be signed by their respective
officers thereunto duly authorized, as of the day and year first above written.



 



  COMPANY:       HMS INCOME FUND, INC.       By: /s/ Ryan T.
Sims                                       Name: Ryan T. Sims   Title: Chief
Financial Officer and Secretary



 



  ADVISER:       HMS ADVISER LP         By: HMS ADVISER GP, LLC, its general
partner               By: /s/ Ryan T. Sims                                      
    Name: Ryan T. Sims       Title: Chief Financial Officer and Secretary



 



  MAIN STREET:       MAIN STREET CAPITAL CORPORATION       By: /s/ Jason B.
Beauvais                             Name: Jason B. Beauvais   Title: Senior
Vice President       MAIN STREET CAPITAL PARTNERS:       MAIN STREET CAPITAL
PARTNERS, LLC       By: /s/ Jason B. Beauvais                             Name:
Jason B. Beauvais   Title: Senior Vice President

 



 

 